DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 1/25/2022.
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 1/28/2022 has been considered by Examiner. 

Claim Objections
Claim 9 is objected to because of the following informalities: the latest amendment to claim 9 includes the new limitations “a memory storing one or more instructions…a processor configured to execute the one or more computer-readable instructions.” For purposes of consistency, the first recitation of “one or more instructions” should be changed to “one or more computer-readable instructions.” Appropriate correction is required.

Response to Arguments
Applicant’s arguments filed on 1/25/2022 with respect to the pending claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/122938 A1 (hereinafter “AirTouch”) in view of Luo (USPAN 2013/0335008).
	Consider claims 1, 9, and 14, AirTouch discloses a method (see paragraphs 40 and 41), an adapter comprising a radio, an interface, a memory storing one or more instructions, and a processor configured to execute the one or more computer-readable instructions (see figure 1, reproduced below for convenience, wherein Examiner submits it is inherent that the WiFi base station 4 comprises said radio, memory, and processor), and one or more non-transitory computer readable media having instructions operable to cause one or more processors to perform operations (see figure 1) comprising: 
 	receiving, at an adapter (“WiFi base station 4”), one or more communications (“network interface connection in the form of a broadband Ethernet service for Internet access” = “Internet protocol (IP) packets”) from one or more networks (“Ethernet source” = “Ethernet interface 22”), wherein the adapter comprises at least a radio (“WiFi transceiver = WiFi radio 14”); 
 	converting the one or more communications to one or more wireless communications for delivery to one or more wireless devices (“WiFi enabled computers” = “8”, “6” = “connected device”) over one or more wireless local area networks provided by the adapter (“WiFi”); and 
 	outputting the one or more wireless communications to one or more wireless devices over a wireless band of the radio (“8”, “6”; also, see paragraph 41).


    PNG
    media_image1.png
    737
    578
    media_image1.png
    Greyscale

 	Although AirTouch at least suggests a 6 GHz radio (see paragraph 40: “the terms WiFi and WiFi enabled are referring to a radio transceiver…compliant with 802.11…and future refinements of the WiFi family of wireless connectivity standards” for which the standard IEEE 802.11 ax standard operates in the 6 Ghz band), AirTouch does not specifically disclose a 6 GHz radio.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of AirTouch and have the radio that AirTouch teaches to be a 6 GHz radio, as this is merely a matter of design choice, which involves only routine skill in the art. 
AirTouch does not specifically disclose converting one or more WAN communications to one or more wireless fidelity (Wi-Fi) signals.
Luo teaches converting one or more WAN communications to one or more wireless fidelity (Wi-Fi) signals (see figures 1-2 and paragraph 17: converting a wireless wide area network signal into a Wi-Fi signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of AirTouch with the teachings of Luo. The motivation to combine the references is to provide a charger integrating a network interface conversion apparatus that functions without a user needing to carry a peripheral, thereby increasing convenience (see paragraphs 2 and 8 of Luo).


Consider claims 2, 10, and 15, AirTouch discloses that the one or more communications are received at the adapter from one or more wide area network adapters (“Ethernet 22”).

Consider claims 3, 11, and 16, AirTouch discloses that the adapter communicates with the one or more wide area network adapters via a wired connection between the adapter and the one or more wide area network adapters (see paragraphs 44 and figure 1: Ethernet cable 29).
	Consider claims 4, 12, and 17, although AirTouch discloses an adapter comprising a radio (see above), AirTouch does not disclose that the radio operates at 2.4 GHz or 5 GHz. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of AirTouch and have that the radio operates at 2.4 GHz or 5 GHz, as this is merely a matter of design choice, which involves only routine skill in the art. 

Consider claim 5, AirTouch discloses that the adapter receives one or more communications from a gateway device (see paragraph 41: “Ethernet router”). 

	Consider claims 6, 13, and 18, although AirTouch discloses an adapter that provides a wireless local area network (see above), AirTouch does not disclose that the network is a 6 GHz network and a 5 GHz network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of AirTouch and have that the network is a 6 GHz network and a 5 GHz network, as this is merely a matter of design choice, which involves only routine skill in the art. 

Claims 7-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/122938 A1 (hereinafter “AirTouch”) in view of Luo (USPAN c) and Chari (USPAN 2008/0192692).
Consider claims 7 and 19, although AirTouch discloses a gateway device (see above), AirTouch does not specifically disclose a wireless gateway device. 
Chari teaches a wireless gateway device (see paragraph 20: wireless gateways).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of AirTouch with the teachings of Chari. The motivation to combine the references is to provide a method for wirelessly routing based on data packet classifications (see paragraph 2 of Chari).

(see above), AirTouch does not specifically disclose a backhaul. 
Chari teaches a backhaul (see paragraph 22: a 4.9 GHz backhaul)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of AirTouch with the teachings of Chari. The motivation to combine the references is to provide a method for wirelessly routing based on data packet classifications (see paragraph 2 of Chari).
Although Chari teaches a 4.9 GHz backhaul, Chari does not specifically disclose a 6 GHz backhaul.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of AirTouch in view of Chari and have a 6 GHz backhaul, as this is merely a matter of design choice, which involves only routine skill in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Primary Examiner, Art Unit 2412